Citation Nr: 1754099	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran and his spouse, in Denver, Colorado, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's current hemorrhoids had their onset in or are otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hemorrhoids have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for hemorrhoids have been met.  

The Veteran was treated multiple times in service for complaints of rectal inflammation, burning, itching, and pain.  03/28/2011, STR-Medical.  The Veteran reports that these symptoms developed after he was required to carry teletype machines weighing 60 to 100 pounds up and down three to four flights of stairs over a period of one week as part of his duties as a communications equipment repairman.  08/01/2017, Hearing Transcript, pp. 3-6; 05/03/2011, VA Exam, p. 1.  The Veteran's military personnel records reflect his military occupational specialty as a communications equipment repair specialist.  03/28/2011, Certificate of Release.  Accordingly, the Board finds competent and credible evidence of an in-service injury as consistent with the places, types, and circumstances of the Veteran's service.  

Upon discharge, the Veteran endorsed a history of piles/rectal disease, and stated that he was currently receiving treatment for rectal strain.  03/28/2011, STR-Medical, p. 23.  The Veteran testified that in the week prior to discharge he was advised by a doctor that he had hemorrhoids.  08/01/2017, Hearing Transcript, p. 7.  A July 1969 receipt demonstrates payment for medical services related to hemorrhoids.  02/07/2013, Medical-Government, p. 4.  The Veteran is competent to report a contemporary diagnosis, and the Board finds his statements in this regard to be credible.  See Jandreau, 492 F.3d at 1377.  The Veteran reports that he has experienced the symptoms associated with hemorrhoids in service and at the time of discharge, including rectal bleeding, on an intermittent basis since discharge, with recurrences occurring approximately two times per year.  05/03/2011, VA Exam, pp. 1-2; 08/01/2017, Hearing Transcript, p. 8.  A December 2010 colonoscopy revealed the presence of external hemorrhoidal skin tags.  04/21/2011, Medical-Non-Government, p. 8.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether hemorrhoids manifested during the Veteran's period of active service and have continued to the present.  See 38 C.F.R. § 3.303(a).  

The Board acknowledges the May 2011 VA examiner's opinion that there was insufficient evidence to support a diagnosis of hemorrhoids.  However, the Board assigns the examiner's opinion little probative weight because she did not review the December 2010 colonoscopy and failed to sufficiently consider the Veteran's lay statements regarding a contemporaneous diagnosis and recurrent symptoms.  05/03/2011, VA Exam; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate medical examiner's opinion must properly consider relevant evidence, including a veteran's lay statements).  


ORDER

Service connection for hemorrhoids is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


